El Juez Asociado Señor Aldbey,
emitió la opinión del tribunal.
Celebrando la Asamblea Municipal de San Juan una sesión extraordinaria el 15 de agosto de 1928 se constituyó como tribunal en ejercicio de funciones judiciales y así constituida tomó el acuerdo de establecer procedimientos de impugnación (impeachment) contra el alcalde de la ciudad como consecuencia de una denuncia presentada contra él por un ciudadano; y también tomó el acuerdo, de que mientras se *837sustanciasen los cargos hechos al alcalde quedase éste sus-penso de empleo y de sueldo. Acudió entonces el alcalde ante la Corte de Distrito de San Juan estableciendo un recurso de certiorari para que fuese anulado el acuerdo instituyendo el procedimiento para su destitución y también el relativo a quedar suspenso de empleo y sueldo. La corte de distrito expidió el auto interesado y decretó al mismo tiempo que quedasen en suspenso estos acuerdos hasta la resolución defi-nitiva de dicho auto. Reclamados los documentos necesarios y oídas las partes la corte escribió una opinión según la cual la asamblea municipal tiene facultad para instituir el proce-dimiento de destitución que decretó contra el alcalde .a pesar de estar la asamblea municipal en una sesión extraordinaria y no haber sido tal asunto objeto de su convocatoria; y estimó que mientras se tramitase ese procedimiento no podía quedar el alcalde suspenso de empleo- y de sueldo. En vista de esa opinión y por sus fundamentos la corte de distrito dictó sentencia declarando con lugar la solicitud de certiorari en cuanto se refiere al acuerdo o resolución suspendiendo al alcalde de empleo y de sueldo durante la sustanciación de los cargos formulados contra él y en su consecuencia anuló dicho acuerdo o resolución y dispuso que los documentos recibidos fueran devueltos para ulteriores procedimientos no inconsis-tentes con la opinión. En esa sentencia no se dejó sin efecto la suspensión decretada cuando e.l auto fué librado.
Contra esa sentencia interpuso apelación el alcalde y radi-cados los autos de esa apelación en este Tribunal Supremo obtuvo, mediante fianza, que el juez de este tribunal,. Sr. Texidor, encargado de esta Cotre Suprema durante sus vaca-ciones, dictase una resolución ordenando a los miembros de la asamblea municipal que no continuasen los procedimientos de destitución contra el alcalde basta que la expresada ape-lación fuese resuelta por este Tribunal Supremo. A pesar de esa orden la asamblea municipal continuó dichos procedi-mientos para la destitución del alcalde y finalmente decretó su destitución. Entonces, a instancia del alcalde-apelante, • *838el mismo juez dictó durante las vacaciones del tribunal una orden para que los miembros de la asamblea municipal que habían, continuado los procedimientos de destitucióín compa-recieran ante este Tribunal Supremo el día que fué señalado para que mostrasen causa por la cual no debían ser castigados por desacato por no haber obedecido la expresada orden de suspensión de dichos procedimientos.
Lo relacionado aparece de las diligencias sobre desacato y de las que obran en los autos de apelación establecida por el alcalde contra la sentencia resolviendo su apelación en el certiorari.
El día señalado para la vista del desacato comparecieron los asambleístas citados y alegaron que no han cometido desacato alguno al tribunal ni al juez de turno en vacaciones' porque el juez que dictó la orden de suspensión no tenía autoridad de ley para detener la ejecución de la sentencia de la corte de distrito; porque si esa orden se considera, válida no tiene más alcance que suspender los. efectos de la orden dictada por la corte de distrito, la cual en este caso se limitó a resolver únicamente sobre la suspensión de em-pleo y sueldo del alcalde; porque la sentencia de la corte de distrito no es, de tal naturaleza que pueda ser detenida en su ejecución por medio de una orden de supersedeas ; porque esa sentencia no era ejecutoria sino en cuanto a la suspensión de empleo y sueldo del alcalde; porque al llevar a cabo la acción y juicio contra el alcalde la asamblea municipal no le privó de ningún derecho adquirido puesto- que la sentencia que recayera no era ejecutoria sino- después de confirmada en la apelación correspondiente; y porque los asambleístas actuaron de buena fe y bajo consejo de abogado.
En vista de esa contención este tribunal se limitó a oír la cuestión previa de jurisdicción suscitada para si es resuelta en contra de los que la han propuesto- darles una oportunidad para.entrar en las demás circunstancias del caso.
Por lo expuesto se ve que el auto de certiorari interpuesto’ *839por el alcalde ante la Corte de Distrito de San Juan plan-teaba dos cuestiones: una, qne es nulo el acuerdo de la asamblea municipal disponiendo que se iniciara el procedi-miento de impugnación (impeachment), porque siendo una sesión extraordinaria no podía la asamblea tratar1 otros asuntos que los que fueron objeto de su convocatoria, y ese asunto no lo fue; otra, que es ilegal el decretar su suspensión de empleo y sueldo mientras se tramitasen esos procedi-mientos. La corte de distrito consideró que el alcalde no tenía razón en la primera cuestión pero sí en la segunda y en consecuencia su fallo sólo declara con lugar el certiorari en cuanto a la segunda cuestión, por lo que la apelación del alcalde contra ella no puede referirse sino a la parte que puede serle perjudicial, o sea, en cuanto no anula el acuerdo disponiendo que se tramiten los procedimientos para su des-titución.
Según el'artículo 295 del Código de Enjuiciamiento Civil se puede .establecer apelación contra sentencia definitiva pronunciada en un pleito o procedimiento especial; y como el de certiorari tiene el carácter de procedimiento especial, la sentencia definitiva dictada en él puede ser apelada, American R. R. Co. v. Corte Municipal, 16 D.P.R. 242. Aunque sobre esto no existe discusión en este caso, es con-veniente dejarlo consignado porque es base para considerar otra cuestión.
También dispone el artículo 297 que formalizada una apelación producirá el efecto- de suspender todo procedi-miento en la corte inferior con respecto a la sentencia u orden apelada o a las cuestiones comprendidas en ella, aunque la corte inferior podrá proseguir el pleito en lo que respecta a cualquier extremo no comprendido en la apelación. Por su parte el artículo 298 del mismo- código después de hacer referencia a la regia precedente exceptúa de ella tres casos, ninguno de los cuales es la apelación contra sentencia en auto de certiorari.
De acuerdo, pues, con esos preceptos legales la apelación *840en este caso suspendió ex proprio vigore el cumplimiento de la sentencia apelada (Pescay v. Texidor, Juez de Distrito, 26 D.P.R. 171) y, por consiguiente, atacada la validez de la orden o acuerdo de la asamblea municipal disponiendo' que se tramitasen los procedimientos de impugnación del alcalde, librado por la corte de distrito el auto de certiorari y decre-tada la suspensión de dicbo acuerdo, la apelación contra la sentencia que no anuló dicho acuerdo produjo el efecto de que continuase el status guo creado por el libramiento- del auto de certiorari, y, por tanto, mientras se resolviese esa apelación no podía cumplirse el expresado acuerdo, pues la. apelación trajo ante este tribunal Supremo la cuestión a decidir si tal acuerdo- es nulo o no; y, mientras se resolviese, el alcalde tiene derecho a no verse sometido a dicho proce-dimiento de destitución.
Sentado lo- que precede, veamos ahora si este Tribunal Supremo o un Juez Asociado de él durante las vacaciones de aquél podía librar en este caso, después de perfeccionada la apeláción, una orden para que la asamblea municipal no continuase los procedimientos de- destitución mientras la apelación sea resuelta por nosotros.
No puede haber duda alguna de que perfeccionada una apelación queda trasladada la jurisdicción sobre el asunto de la corte de distrito- a este Tribunal Supremo (3 O. J. página 1252, sección 1366) por lo que desde que esta apela-ción fué perfeccionada perdió la corte de distrito la jurisdic-ción que en el asunto- tenía y desde entonces la adquirió este tribunal para resolver la apelación.
No existe en la ley p-rocepto alguno que expresamente disponga que este Tribunal Supremo pueda librar órdenes (supersedeas) para que la sentencia apelada no sea cum-plida, lo que no es extraño por haberse dispuesto terminante-mente en el artículo 297, supra, que la apelación suspende los efectos de la sentencia y por esto no tenía que decir que este Tribunal Supremo podía’decretar la suspensión de la *841ejecución de la sentencia; pero si se diera el caso, como en el presente, de que por no haber declarado la sentencia nnlo determinado acuerdo o resolución objeto del certiorari y ai pesar de la apelación se.tratase de cumplir la sentencia de la corte inferior, entonces este tribunal tiene poder inherente para hacer efectiva su jurisdicción de apelación impidiendo, mediante la correspondiente orden, que la sentencia apelada sea cumplida, de acuerdo con' el artículo 36 del Código de Enjuiciamiento Civil, según el cual cuando por él o por otra ley se confiere jurisdicción a una corte, o funcionario judicial se le confieren también todos los medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no estuviera especialmente señalado en el código o en otra, ley, podrá adoptarse cualquier otro procedimiento o modo adecuado que parezca estar más en armonía con el espíritu de ese código. Por-consiguiente, como no sólo el espíritu del código sino sus mismos preceptos son que la sentencia apelada no sea cumplida mientras la apelación sea resuelta, no puede haber duda de que este tribunal está facultado por dicho artículo 36 para librar órdenes que hagan efectiva su jurisdicción en ese sentido, impidiendo el cumplimiento de la sentencia apelada. En el caso de Farmers State Bank of Riverton v. Hann, 213 Pac. 361 (Superior Court of Wyoming), se dice lo siguiente: “Uno de los poderes inherentes de la Corte Suprema es que puede conceder supersedeas o una orden suspendiendo la ejecución o la seguridad (enforcement) de una sentencia de la que se ha apelado, en términos y condiciones apropiados, después que ha adquirido juris-dicción, si se creyere necesario para hacer efectivo el com-pleto ejercicio de tal jurisdicción.” Y en el caso de Wood v. Board of Fire Commissioners of the City of Los Angeles, 195 Pac. 739, se declaró que: “La corte de distrito de ape-laciones en el ejercicio de su jurisdicción posee el poder inherente de suspender los procedimientos acerca de la sen-tencia apelada, aunque no haya disposición estatutpria para tal suspensión.” En igual sentido son los casos de Lucken-*842back v. Lace, 204 Pac. 591, 188, Cal. 175; Union Sawmill Co. v. Felsentahl Land, 84 Ark. 494 106 S. W. 676; y de American Strawboard Co. v. Indianapolis Water Co., 46 U. S. App. 526. En el caso de Axtmayer v. Körber, 36 D.P.R. 962, esta Corte Suprema decretó la suspensión del cumpli-miento de una sentencia apelada, Paciendo' aplicación de los artículos 36 y 297 del Código de Enjuiciamiento Civil.
Demostrado que este Tribunal Supremo puede libran órdenes de suspensión del cumplimiento de una sentencia cuya apelación está pendiente ante él, veamos ahora si tal orden puede ser librada por uno de los jueces durante las vacaciones del tribunal para impedir que se desvirtúe, des-truya o burle un estado de derecho existente, creado por la ley.
En uno de los casos citados por los asambleístas, el de In re Talbot, 58 Ind. 426, 108 W. E. 241, tratando de ciertos poderes inherentes a las cortes de justicia, se dice:
“Se observará que el poder ejercitado por la corte en vacaciones o por jueces individuales de una corte compuesta de varios miem-bros es un poder incidental de la corte como corte y no un poder original o autoridad dada a un miembro de la corte para ser ejerci-tado independientemente de la corte compuesta por todos sus miem-bros. El ejercicio de tal poder por un miembro de la corte en tal ca'so es el ejercicio del poder de la corte, y tal miembro individual actúa en tal asunto como y por la corte y puede ejercer ese poder solamente como la misma corte pudiera hacerlo. En un sentido es un poder de emergencia dado al miembro individual de la corte para ser ejercitado por la corte en auxilio de su jurisdicción o para bene-ficio de los asuntos pendientes ante ella, cuando por alguna razón la corte no puede actuar como corte.”
D'esde 1902, dos años antes de ser promulgado el Código de Enjuiciamiento Civil, está en vigor en esta Isla la ley de aquella fecha (Estatutos Revisados, pág. 258) que, según fue enmendada por la Ley No. 4 de 10 de marzo' de 1914 (pág. 141 de las de ese año) dispone que el Tribunal Supremo celebrará, cinco sesiones al año, principiando la cuarta el primer lunes de julio, continuando por cuatro semanas, y *843comenzando la quinta el primer limes de noviembre; de modo que bay nn período de unos tres meses durante los cuales este tribunal no tiene sesiones, resultando ese período como vacaciones de este tribunal. Y dispone también esa ley de 1902 que nao de los jueces del Tribunal Supremo permane-cerá siempre en la capital cuando el tribunal no estuviere en. sesión. No dice más la ley. Pero como los tribunales deben interpretar las leyes de modo que tengan efecto, si esto es posible, ya que no deben partir de la base de que sean promulgadas leyes sin objetivo alguno, tenemos que, considerar esa ley en relación con los motivos de la misma; y como los tribunales ban sido creados para administrar! justicia; como según la ley de 1902 entre los distintos períodos de sesiones de este tribunal quedan algunos días o semanas, y entre el cuarto y el quinto unos tres meses, sin que el tribunal pueda celebrar sesiones, nos parece obvio concluir que al disponer la ley que uno de los jueces de este tribunal permanecerá en la capital (o sea en San Juan, que es el sitio del tribunal) cuando no esté en sesión, ha de tener algún fin judicial su permanencia obligatoria en esta ciudad pues de otro modo sería una disposición sin sentido práctico alguno, y por esto entendemos que el objeto de tal disposición es para que los asuntos ante el tribunal no queden totalmente paralizados y para que en consecuencia pueda ese juez actuar por el tribunal en cuestiones que no envuelvan la facultad propia del tribunal de resolver controversias entre las partes sino para dictar aquellas resoluciones sobre prórrogas de término y otras similares, como ha sido la costumbre y prác-tica en este tribunal durante veintiséis años; y opinamos que también para dictar órdenes que bagan efectiva la ley escrita; y la jurisdicción de apelación de este tribunal disponiendo lo necesario, según la circunstancia de cada caso, para que no se viole el derecho reconocido por la ley a todo apelante de que la sentencia no sea cumplida mientras sea resuelta su apelación. Por esto oreemos que puesto en conocimiento del juez de esta corte en vacaciones que a pesar de la ley precep-*844tiva de que la apelación suspende el procedimiento en cnanto a la sentencia n orden apelada, la parte apelada trataba de cumplirla en. la parte que no anuló uno' de los acuerdos im-pugnados en el certiorari, dicho juez estaba facultado para librar la orden de suspensión. Si no tuviera tal facultad en los períodos en que este tribunal no celebra sesiones, entonces podría burlarse el derecho de la parte apelante, ya vendiendo los bienes, como se intentó hacer en el caso de Axtmayer, ya tramitando el procedimiento de destitución y decretando la destitución de un alcalde, como ha ocurrido en este caso, sin ser resuelto definitivamente por nosotros. En el caso Ex parte Pearl Roller Mill Co. de la Corte Suprema de Alabama, 45 So. 423, se solicitó de ella un auto de mandamus para que se ordenase la eliminación de una orden negándose a eli-minar un auto de suspensión (supersed'eas) de ejecución de una sentencia, entre otros motivos, porque ese auto fué ex-pedido por un juez de la corte de circuito en las vacaciones; y al ser negado el auto de- mandamus declaró la Corte Su-prema que los jueces de la corte de circuito tienen autoridad en vacaciones para librar dicho auto para ser devuelto a la corte. En 3 Corpus Juris, pág. 1288-, se dice que la facultad para decretar una suspensión (supersedeas) o paralización, existe en la corte de apelación o en un juez de ella, con tal que la jurisdicción sobre el asunto haya sido adquirida por la. corte de apelación, sujeto esto a restricciones estatutorias, .que en nuestras leyes no existen; y en la nota 49 de esa obra se citan en apoyo de esa afirmación resoluciones del Tribunal Supremo de los Estados Unidos y de muchos Estados.
En el caso de State ex rel. Barnard v. Board of Education, 19 Wash. 8, 52 Pac. 317, 40 L.R.A. 317, 67 Am. St. Rep. 206, se libró un auto de certiorari y luego, sosteniendo una excepción previa presentada, se anuló dicho- auto (quashed) y en la apelación contra esa resolución dijo la Corte Suprema de aquel estado que ella, en el ejercicio de su discreción, por virtud de sus poderes inherentes como *845tribunal de apelación, puede librar una orden de suspensión (supersedeas) para preservar el status quo de las partes, pendientes la determinación de la apelación en sus méritos. Esa doctrina fué citada en los casos posteriores de State ex rel. Bringgold, v. Burns, 21 Wash. 227 y en el de State ex rel. Gawley v. Bremerton, 32 Wash. 510, aunque en éstos por determinados motivos no fué librada la orden de suspensión.
En el caso de Waterman v. Raymond, 5 Wis. 185, citado en 67 A.S.R. 717, se dijo que un juez de la Corte Suprema de Wisconsin tiene poder, en vacaciones, para dictar una orden provisional de suspensión de los procedimientos (stay of proceedings) en la corte inferior para permitir hacer o renovar, si es necesario, una moción similar durante el término.
En el caso de El Pueblo v. De Jesús, 36 D.P.R. 965, este tribunal confirmó la orden de suspensión de ejecución de la sentencia dictada en vacaciones por uno de sus jueces. El caso de certiorari de Benítez v. Corte de Distrito de Humacao, que fué resuelto definitivamente en marzo de 1927 (37 D.P.R. 450), es apropiado para demostrar que la intención del legislador fué que el juez de esta corte, que fia de per-manecer en esta capital cuando el tribunal no esté en sesión, fia de actuar por ella en ciertos casos, pues dictada sentencia en rebeldía y librada orden para su ejecución por la corte de distrito fué interpuesto auto de certiorari para que se declarase nula esa sentencia. El auto de certiorari no podía ser librado sino por el tribunal que estaba en vacaciones, pero uno' de sus jueces decretó, mediante fianza, la suspen-sión de la ejecución de la sentencia impugnada. Esa suspen-sión no fué atacada por la parte a quien perjudicaba, y-habiendo sido expedido el auto de certiorari al reunirse el tribunal, fué luego resuelto declarando nula la orden de ejecución librada para el cumplimiento de la sentencia. Si el juez en vacaciones no hubiese podido decretar la suspen-sión de la ejecución, ¿cuántos perjuicios y litigios no se hubiesen originado en ese caso? También la resolución de *846este Tribunal Supremo dictada al decidir la apelación in-terpuesta por el alcalde contra el acnerdo de la Asamblea Municipal instituyendo el procedimiento de destitución (impeachment) por la que se declara nulo dicbo acuerdo, (Todd v. Asamblea Municipal, 39 D.P.R. 140), demuestra no sólo la justicia de la orden impidiendo que tal acuerdo fuese cum-plido mientras se resolvía la apelación interpuesta sino también lo razonable de que este tribunal tenga autoridad, para ordenar suspensión de procedimiento (supersedeas) mientras se resuelve la apelación, y en sus vacaciones el juez encargado del tribunal.
La contención de los asambleístas de que ni esta corte ni uno de sus jueces puede decretar que la asamblea municipal no instituya procedimento contra el alcalde de acuerdo con el artículo 29 de la Ley Municipal de 1928 carece de base pues la orden de supersedeas en este caso no declara que la asamblea municipal no tenga esa facultad sino que se ba limitado a suspender el ejercicio de la misma mientras se i esuelva la apelación del alcalde sobre si una asamblea municipal reunida en sesión extraordinaria puede ejercitar tal poder sin baber sido objeto de su convocatoria.
Por todo lo expuesto, la alegación de que este Tribunal Supremo no tiene jurisdicción para librar orden de suspen-sión de ejecución de la sentencia apelada (supersedeas) y la de que tampoco la tiene uno de sus jueces en vacaciones, deben ser declaradas sin lugar.
Como consecuencia de las conclusiones a que bemos. llegado procedería abora continuar este procedimiento de desacato, pero en vista de que bemos tardado bastante tiempo en resolver las cuestiones suscitadas, por la naturaleza de ellas y por el gran número de otros asuntos que tenemos, aceptaremos en este caso las manifestaciones becbas por los citados de desacato respecto a no baber tenido intención, de desobedecer la orden de este tribunal dictada por uno de sus jueces y la de que obraron por consejo de abogado, y archivaremos estas actuaciones.